Title: Will of Anne Scott Marks, with Bequests to TJR, Samuel Carr and Martha J. Randolph, 3 Aug. 1825, 3 August 1825
From: Marks, Anne Scott
To: 


                        
                        
                            
                            
                    In the name of God Amen. I Anne S. Marks of the county of Albemarle, being of sound and disposing mind and memory, do make this my last will and testament, for the disposal of all my property real and personal, after my death, as follows, that is to say, in consideration of the manifold, long continued and unceasing kindnesses and services which I have recieved, and am constantly recieving at the hands of my dear and beloved niece Martha Randolph of Monticello, I give, bequeath and devise to my friends and relations Thomas Jefferson Randolph and Samuel Carr, both of the same county of Albemarle, and to their heirs, and to be held in their separate possession and occupation, all my estate real and personal, in lands, negroes or other form whatsoever, in trust, and to and for the sole and separate use and behoof of my said niece Martha Randolph, and her heirs, and to and for the use or behoof of no other person whatsoever. and I appoint and constitute my said friend & relation Thomas J. Randolph, sole executor of this my will. In witness whereof I have signed this my said will with my mark this third day of August one thousand eight hundred and twenty five.her
                        
                    Anne S. –¦– MarksmarkWitness the subscribers who have subscribed our names in presence of the testatrice.Th: JeffersonMary J Randolph